Citation Nr: 1642323	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  15-10 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for degenerative joint disease (DJD) of the bilateral hands and feet (claimed as residuals of cold injuries to the hands and feet).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1950 to October 1952, to include service in Korea during the Korean War.
This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In November 2015 and March 2016, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The Veteran's degenerative joint disease of the bilateral hands and feet was not manifested during his active military service, is not shown to be causally or etiologically related to his active military service, and is not shown to have manifested within one year from the date of his separation from the military.


CONCLUSION OF LAW

Service connection for degenerative joint disease of the bilateral hands and feet is not established.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the Agency of Original Jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

VA's duty to notify was satisfied by a letter sent to the Veteran on January 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  Therefore, the Board does not need to make an attempt to obtain these records.  

The Board acknowledges that the RO made several attempts to secure a legible copy of the Veteran's STRs and personnel records as his STRs and personnel records are fire-damaged.  After several searches, the RO determined that a legible copy of the records was unavailable in a Formal Finding of Unavailability dated in June 2011.  The Veteran was informed of the unavailability of these records in a June 2011 Report of General Contact with the RO and in a letter from the RO dated in January 2012.  In the January 2012 letter, the Veteran was afforded the opportunity to submit his own copies of the STRs or alternate documentation.  In the June 2011 Report of Contact, the Veteran stated that he did not have copies of the STRs.  Under these circumstances, the United States Court of Appeals for Veterans Claims (Court) has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed."  Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) citing Russo v. Brown, 9 Vet. App. 46, 51 (1996); see Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  However, missing STRs, while indeed unfortunate, do not obviate the need for the Veteran to have some other evidence of a link between his current disorder and his active military service.  See Milostan v. Brown, 4 Vet. App. 250, 252 (1993) (citing Moore v. Derwinski, 1 Vet. App. 401, 406 (1991) and O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991)); see, too, Russo v. Brown, 9 Vet. App. 46 (1996). Cf. Collette v. Brown, 82 F.3d 389, 392-93 (Fed. Cir. 1996); Arms v. West, 12 Vet. App. 188, 194-95 (1999).  

The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on a claim, as defined by law.  The record indicates that the Veteran participated in a VA examination in July 2013, the results of which have been included in the claims file for review.  The examination involved a review of the claims file, a thorough examination of the Veteran, and an opinion that was supported by sufficient rationale.  VA addendum medical opinions were obtained in December 2015 and April 2016 from the July 2013 VA examiner and were supported by sufficient rationale.  Therefore, the Board finds that the VA examination and medical opinions are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Given the foregoing, the Board finds that the VA has substantially complied with the duty to obtain the requisite medical information necessary to make a decision on the Veteran's claim.

The Board is also satisfied as to substantial compliance with its November 2015 and March 2016 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The remands included obtaining VA addendum medical opinions, which were provided in December 2015 and April 2016.  Additionally, the remands directed the AOJ to readjudicate the claim, which was accomplished in the January 2016 and May 2016 Supplemental Statements of the Case (SSOCs).  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.

II.  Service Connection

The Veteran seeks service connection for DJD of the bilateral hands and feet (claimed as residuals of cold injuries to the hands and feet).

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may also be granted for any disease diagnosed after the military discharge, when all the evidence, including that pertinent to the period of military service, establishes that the disease was incurred during the active military service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).  

Service connection for certain chronic diseases, including arthritis (i.e., degenerative joint disease), will be presumed if they manifest to a compensable degree within one year following the active military service.  This presumption, however, is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Presumptive periods are not intended to limit service connection to diseases so diagnosed when the evidence warrants direct service connection.  The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d).   

For the showing of a chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).
The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a) (West 2014); Baldwin v. West, 13 Vet. App. 1 (1999); see 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding a material issue, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); see 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

As noted above, the first element of service connection requires medical evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in July 2013, the Veteran was diagnosed with degenerative joint disease of the hands and feet.  Thus, the Veteran has satisfied the first element of service connection.

As stated above, the second element of service connection requires medical evidence, or in certain circumstances, lay testimony, of in-service incurrence or aggravation of an injury or disease.  In this regard, the Veteran's STRs are fire-damaged and illegible.  The RO made several attempts to obtain a legible copy of the Veteran's STRs.  After several searches, the RO determined that the records were unavailable.  Under these circumstances, the Court has held that VA has a heightened duty "to consider the applicability of the benefit of the doubt rule, to assist the claimant in developing the claim, and to explain its decision...."  Cromer, 19 Vet. App. at 217-18, citing Russo, 9 Vet. App. at 51; see Cuevas, 3 Vet. App. at 548; O'Hare, 1 Vet. App. at 367.  

In this regard, the only STR of record is the Veteran's October 1952 military separation examination, which did not document any injuries to his hands and feet and which showed normal hands and feet upon examination.  The Veteran's active military service ended in October 1952.  
The Veteran asserts that he suffers from painful arthritis in his bilateral hands and feet due to exposure to extreme cold temperatures during the Korean War.  His DD-214 Form confirms that the Veteran served in Korea during the Korean War.  In support of his claim, the Veteran submitted lay statements submitted from his family members and friends, which noted the Veteran's post-service symptomatology of residual injuries due to extreme weather exposure during the Korean War.  See March 2012 Veteran's Daughter's Lay Statement; February 2012 Veteran's Friend's Lay Statement; February 2012 Veteran's Youngest Stepson's Lay Statement; February 2012 Veteran's Brother's Lay Statement; February 2012 Veteran's Oldest Stepson's Lay Statement.

The first relevant complaint of hand or feet problems is in a January 2012 private treatment record, which documented swelling of the Veteran's feet and ankles.  At that visit, the Veteran reported a history of arthritis.  The Veteran was later diagnosed with degenerative joint disease of the feet and hands at the July 2013 VA examination.  The Veteran's active duty ended in 1952.  This lengthy period without treatment for the disorder weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (holding that service incurrence may be rebutted by the absence of medical treatment of the claimed disorder for many years after the military discharge). 

As previously mentioned, the third element of service connection requires medical evidence of a nexus between the current disorder and the in-service disease or injury.  Here, the only medical nexus opinions of record are negative.  

Specifically, on VA examination in July 2013, following a review of the claims file and a physical examination of the Veteran, the VA examiner determined that the current degenerative joint disease of the bilateral hands and feet was less likely than not (less than 50 percent probability) incurred in or caused by the exposure to cold weather during the Korean War.  The examiner reasoned that the Veteran was without residuals of cold war injuries without tissue sloughing or loss of digits.  The Veteran's mild and minimal degenerative joint disease of bilateral hands and feet was associated with age and normal wear and tear on joints throughout the years

In a December 2015 VA addendum medical opinion, the July 2013 VA examiner opined that the Veteran's DJD of the bilateral hands and feet was less likely than not incurred in or caused by the claimed in-service injury, event or illness.  She reasoned that the Veteran was without chronicity of symptoms for DJD of the bilateral hands and feet while in the military.  The examiner continued to state that the Veteran was also without a diagnosis of DJD of the bilateral hands and feet while in the military or within one year of discharge from service.  The examiner further stated that the Veteran served in the military from age 22 to 24 and it was highly unlikely he developed DJD of the bilateral hands and feet during this time.  She concluded that the Veteran's DJD of the hands and feet were expected radiographic findings in an individual of the age of 85 (age at the time of examination), which is attributable to normal wear and tear on the joints.

In an April 2016 VA addendum medical opinion, the July 2013 VA examiner stated that while she appreciated the lay statements submitted on behalf of the Veteran
by his family members and friends, her December 2015 medical opinion regarding the Veteran's DJD of the hands and feet remained unchanged.  The examiner then repeated her December 2015 medical opinion.

The VA examiner clearly reviewed the STRs and other evidence in the claims folder.  She provided medical opinions that are supported by and consistent with the evidence of record.  She gave an alternative theory to address the etiology of the current degenerative joint disease of the bilateral hands and feet - namely, the Veteran's age and normal wear and tear.  There is no positive evidence to the contrary of these medical opinions in the claims file.  The VA and private treatment records do not provide contrary evidence.  For all of these reasons, service connection for degenerative joint disease of the bilateral hands and feet is not warranted.

The Veteran and his family and friends report that the Veteran has experienced continuous symptomatology since his active military service.  However, the lay contentions are not supported by the medical evidence of record.  As stated above, the earliest pertinent medical evidence associated with the claims file is dated from January 2012, almost 60 years after the Veteran's military separation in October 1952.  Further, the Veteran's military separation examination does not show that the Veteran developed chronic degenerative joint disease of the bilateral hands and feet during his active military service.  The military separation examination documents normal hands and feet.  When the Veteran was first treated post-service in 2012, he did not indicate that his symptoms had been present since his active military service.  The evidence of record does not document continuity of symptomatology during and since the Veteran's active military service.  Thus, the Board finds that the medical evidence does not establish a "chronic disorder."  38 C.F.R. § 3.303; see Walker, 708 F.3d at 1331.  The Veteran's service connection claim cannot be granted on this theory of entitlement.

Additionally, the Board finds that the Veteran is not entitled to presumptive service connection for degenerative joint disease of the bilateral hands and feet.  As stated above, the earliest pertinent medical treatment records are dated from 2012, and the Veteran was separated from the active duty in 1952.  No diagnosis of degenerative joint disease of the bilateral hands or feet was made within one year of the Veteran's military discharge.  The July 2013 VA examiner pointed out this fact in the December 2015 VA addendum medical opinion.  Thus, the presumption for service connection for chronic diseases does not apply.  38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307(a), 3.309(a).

In reaching this decision, the Board has considered the lay statements from the Veteran and his friends and family in support of the claim.  The Board acknowledges that the Veteran, his family, and his friends are competent, even as lay people, to attest to factual matters of which they have first-hand knowledge, e.g., cold weather exposure during military service and symptoms observed or experienced.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that lay evidence is one type of evidence that must be considered, and that competent lay evidence can be sufficient in and of itself.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  In Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), and in Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the Federal Circuit determined that lay evidence can be competent and sufficient to establish a diagnosis of a disorder when:  (1) a layperson is competent to identify the medical disorder (noting that sometimes the layperson will be competent to identify the disorder where the disorder is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) the layperson is reporting a contemporaneous medical diagnosis; or, (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a fact issue.  Id.

The Veteran is competent to describe his cold weather exposure and the pain in his hands and feet since his active military service.  His friends and family are competent to report on the symptoms they observed the Veteran experiencing and describing, such as pain in his hands and feet.  However, the Board must still weigh the lay statements against the medical evidence of record.  See Layno v. Brown, 6 Vet. App. 465 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).  In making this credibility determination, the Board does not find the lay statements concerning the etiology of the Veteran's degenerative joint disease of the bilateral hands and feet to be credible, since the Veteran's military separation examination makes no reference to arthritis or an injury, and since the Veteran first sought treatment for his extremities in 2012, almost 60 years after his separation from the active duty.  See Caluza v. Brown, 7 Vet. App. 498, 511-12 (1995), aff'd per curiam, 78 F.3d. 604 (Fed. Cir. 1996); see also Macarubbo v. Gober, 10 Vet. App. 388 (1997) (holding that the credibility of lay evidence can be affected and even impeached by inconsistent statements, internal inconsistency of statements, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self-interest, malingering, desire for monetary gain, and witness demeanor).

It is important to point out that the Board does not find that the lay statements lack credibility merely because they are unaccompanied by contemporaneous medical evidence.  See Davidson, 581 F.3d at 1313, quoting Buchanan, 451 F.3d at 1337 ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").  Rather, the lay statements are found to be incredible because they are inconsistent with the evidence of record, which fails to show chronic arthritis of the hands and feet since service, which does not document an arthritis diagnosis until 2013, and which contains only negative nexus medical opinions.

For the reasons set forth above, the Board finds that the lay statements alleging that the Veteran's degenerative joint disease of the bilateral hands and feet has been present since his active military service are not credible.  Therefore, these statements do not warrant a grant of service connection or a determination that further development of the medical evidence is required.  All other evidence of record, aside from the lay statements in support of this current claim, is unfavorable to the claim for service connection for degenerative joint disease of the bilateral hands and feet.  

The Board notes that under the provisions of 38 U.S.C.A. § 5107(b), the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  The preponderance of the evidence, however, is against the Veteran's claim, and thus that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Veteran's claim of entitlement to service connection for degenerative joint disease of the bilateral hands and feet is not warranted.

The Board is grateful to the Veteran for his honorable service, and regrets that a more favorable outcome could not be reached.








	(CONTINUED ON NEXT PAGE)

ORDER

The claim of entitlement to service connection for DJD of the bilateral hands and feet (claimed as residuals of cold injuries to the hands and feet) is denied.



____________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


